Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered. Applicant’s arguments directed to the 35 USC 112 rejections are persuasive, and said rejections have been withdrawn. 	With regard to the prior art arguments, directed to the 35 USC 102 rejections made in view of Marchese, said arguments are partially persuasive. After summarizing the claimed subject matter and noting the paragraphs supporting the present claim amendments, Applicant argues on page 14 that “there is no express teaching, disclosure, or suggestion in Marchese that any alleged predefined format/indicator may designate a portion of a network request as a request for a particular computing device's identification information”. In response, the Examiner notes that Marchese shows a predefined indicator designating a request for identification information via the “getparam.cgi” embedded in the HTTP request shown in in Fig. 8.
Applicant next argues “Marchese appears at least silent to teaching, disclosing, or suggesting that the assignment of the IP address to the particular computing device may be assigned before the particular computing device is connected to the network, or may be automatically assigned to the particular computing device in response to connecting the computing device to the network”. In response to this newly specified features, an updated 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 11, 13 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese (US-20070237141-A1) in view of Sun (Sun, Yuan and E. Belding-Royer. “Dynamic Address Configuration in Mobile Ad hoc Networks.” (Year: 2003)).
	Regarding claim 1, Marchese shows a computer-implemented method comprising: 	providing, via a first computing device (Fig. 8, “scanner”) connected to a network, one or more network requests to a second computing device (Fig. 8, “device”) connected to the network, wherein each of the one or more network requests include, in association with a particular computing device, an IP address (Fig. 8, where the scanner request is sent to “192.168.0.202”) and a predefined identification indicator (Fig. 8, where the scanner’s request also includes the indicator “getparam.cgi”), wherein the predefined indicator includes a portion of each of the one or more network requests that designates the one or more network requests as a request for identification information associated with the particular computing device (the “getparam” request of Fig. 8 being used to obtain multiple pieces of addressing information, see [20,36], and the addressing information information discussed in [40-47]; 	receiving, from the second computing device, identification information associated with the second computing device in response to at least one network request of the one or more network requests (Fig. 8, see “Device responds with the following data”), wherein the identification information associated with the second computing device includes including an IP address assigned to the second computing device, wherein the IP address assigned to the second computing device is assigned in response to connecting the second computing device to the network ([4] and Fig. 8, “IP address  192.168.0.202”); and	pairing, via the first computing device, the IP address assigned to the second computing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IP address use with the automatic provisioning and updating of IP addresses as suggested by Sun in order to enable flexible network creation and to avoid IP address collisions.
Regarding claim 2, Marchese in view of Sun show claim 1, further comprising: before the second computing device is connected to the network, assigning an IP address to the second computing device (Sun, Abstract, and pg. 3, Section 3.2, right column).
Regarding claim 3, Marchese in view of Sun show wherein the IP address assigned to the second computing device is unknown to the first computing device when the IP address is assigned to the second computing device ([34], see “a possible device located at an IP address”).
Regarding claim 4, Marchese in view of Sun show wherein the one or more requests include one or more HTTP requests ([34], see “attempt an HTTP request to a particular IP address”).
Regarding claim 6, Marchese in view of Sun show wherein providing the one or more network requests includes providing a plurality of network requests iterating through a plurality of IP addresses ([36] see “this loop is repeated”).
Regarding claim 7, Marchese shows wherein the predefined identification indicator ([48]) is specific to one or more computing device vendors ([3, 42-46]).
	Regarding claims 8 and 15, the limitations of said claims are addressed in the analysis of claim 1.
	Regarding claims 9 and 16, the limitations of said claims are addressed in the analysis of claim 2.
	Regarding claims 10 and 17, the limitations of said claims are addressed in the analysis of claim 3.
	Regarding claims 11 and 18, the limitations of said claims are addressed in the analysis of claim 4.
	Regarding claims 13 and 20, the limitations of said claims are addressed in the analysis of claim 6.
	Regarding claims 14, the limitations of said claims are addressed in the analysis of claim 7.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese in view of Sun as applied above, further in view of Manuel-Devadoss (US-20140189435-A1).
	Regarding claim 5, Marchese in view of Sun show claim 4, wherein receiving, from the second computing device, the identification information associated with the second computing device includes publishing the identification information associated with the second computing device, displayed at the first computing device ([36] showing “the manufacturer, model  display on a web browser (Fig. 5A and [44]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networks scanning and display functionality of Marchese in view of Sun with the web browser display of Manuel-Devadoss in order to utilize a common networking application (web-browsers) for their intended purpose (display of information).
	Regarding claims 12 and 19, the limitations of said claims are addressed in the analysis of claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442